Case 5:20-cv-00372-JSM-PRL Document 37 Filed 02/12/21 Page 1 of 6 PageID 356




                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                               OCALA DIVISION

TESSA FRANK,

       Plaintiff,

v.                                                       Case No: 5:20-cv-372-Oc-30PRL

FMK MANAGEMENT LLC,

       Defendant.


                                         ORDER

       This cause is before the Court on Defendant’s Motion for Summary Judgment (Dkt.

28), Plaintiff’s Motion to Stay Response (Dkt. 31), and the parties’ Responses. The Court,

upon review of these filings, record evidence, and upon being otherwise advised in the

premises, concludes that Defendant is entitled to judgment as a matter of law because the

record is undisputed that Plaintiff was paid minimum wage for all hours she worked in a

workweek.

                                        BACKGROUND

       Defendant FMK Management LLC owns and operates a restaurant known as

Bluefin Bar & Grill. Defendant employs several servers, bartenders, hosts, bussers, and

runners. Plaintiff Tessa Frank worked for Defendant as a server from approximately April

2018, through April 2020. Plaintiff was responsible for serving food and beverages and

adhering to company standards for food and beverages. Plaintiff typically worked thirty

to forty hours per week. Plaintiff alleges that Defendant paid Plaintiff an hourly wage that
Case 5:20-cv-00372-JSM-PRL Document 37 Filed 02/12/21 Page 2 of 6 PageID 357




was less than the federal minimum wage. Plaintiff earned tips in addition to her hourly

wage. Defendant paid Plaintiff according to what is commonly referred to as the “tip

credit.”

       Plaintiff alleges that Defendant required her to share her tips with other workers.

Specifically, Defendant required Plaintiff to “tip out” other “back of house,” non-tipped

employees. Servers were required to share tips with expeditors who worked primarily in

the kitchen with little or no customer interaction. Plaintiff avers that servers should not

share tips with back of the house employees. As a result, Defendant was not entitled to

utilize the Federal Labor Standard Act’s (“FLSA”) tip credit provision to credit Plaintiff’s

tips toward a portion of her minimum wage obligations.

       Plaintiff’s Amended Complaint alleges claims for minimum wages and liquidated

damages under the FLSA and the Florida Constitution.            Defendant now moves for

summary judgment because its records reflect that Plaintiff was always paid minimum

wage for the hours she worked in a workweek.

                        SUMMARY JUDGMENT STANDARD

       Motions for summary judgment should be granted only when “the pleadings,

depositions, answers to interrogatories, and admissions on file, together with the affidavits,

if any show there is no genuine issue as to any material fact and that the moving party is

entitled to judgment as a matter of law.” Celotex Corp. v. Catrett, 477 U.S. 317, 322

(1986) (internal quotation marks omitted); Fed. R. Civ. P. 56(c). The existence of some

factual disputes between the litigants will not defeat an otherwise properly supported




                                              2
Case 5:20-cv-00372-JSM-PRL Document 37 Filed 02/12/21 Page 3 of 6 PageID 358




summary judgment motion; “the requirement is that there be no genuine issue of material

fact.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). The substantive law

applicable to the claimed causes of action will identify which facts are material. Id.

Throughout this analysis, the court must examine the evidence in the light most favorable

to the nonmovant and draw all justifiable inferences in its favor. Id. at 255.

       Once a party properly makes a summary judgment motion by demonstrating the

absence of a genuine issue of material fact, whether or not accompanied by affidavits, the

nonmoving party must go beyond the pleadings through the use of affidavits, depositions,

answers to interrogatories and admissions on file, and designate specific facts showing that

there is a genuine issue for trial. Celotex, 477 U.S. at 324. The evidence must be

significantly probative to support the claims. Anderson, 477 U.S. at 248–49.

       This Court may not decide a genuine factual dispute at the summary judgment stage.

Fernandez v. Bankers Nat’l Life Ins. Co., 906 F.2d 559, 564 (11th Cir. 1990). “[I]f factual

issues are present, the Court must deny the motion and proceed to trial.”          Warrior

Tombigbee Transp. Co. v. M/V Nan Fung, 695 F.2d 1294, 1296 (11th Cir. 1983). A

dispute about a material fact is genuine and summary judgment is inappropriate if the

evidence is such that a reasonable jury could return a verdict for the nonmoving party.

Anderson, 477 U.S. at 248; Hoffman v. Allied Corp., 912 F.2d 1379, 1383 (11th Cir.1990).

However, there must exist a conflict in substantial evidence to pose a jury question.

Verbraeken v. Westinghouse Elec. Corp., 881 F.2d 1041, 1045 (11th Cir. 1989).




                                             3
Case 5:20-cv-00372-JSM-PRL Document 37 Filed 02/12/21 Page 4 of 6 PageID 359




                                     DISCUSSION

      The effective hourly rate for determining minimum wage violations is calculated by

dividing the amount of compensation paid during a workweek by the total number of hours

the employee worked during that workweek. Roop v. Wrecker & Storage of Brevard Inc.,

No. 6:12cv1387, 2013 WL 5929032, at *4 (M.D. Fla. Nov. 1, 2013) (quoting Walters v.

Am. Coach Lines of Miami, Inc., 569 F. Supp. 2d 1270, 1300 (S.D. Fla. 2008), aff’d, 575

F.3d 1221 (11th Cir. 2009)); see also Crossley v. Armstrong Homes, Inc., No. 5:14cv636,

2015 WL 2238347, at *6 (M.D. Fla. May 12, 2015) (concluding that minimum wage claims

must be analyzed based on weekly average hours worked divided by pay); Betancourt v.

Gen. Servs. of VA, Inc., No. 8:14cv1219, 2015 WL 6446071, at *7 (M.D. Fla. Oct. 23,

2015) (“An employer satisfies its minimum wage obligation by paying, for a workweek,

an amount that exceeds the product of the numbers of hours worked times the applicable

minimum wage.”); Steiner-Out v. Lone Palm Golf Club, LLC, No. 8:10cv2248, 2010 WL

4366299, at *2 (M.D. Fla. Oct. 23, 2010) (concluding that the workweek is the proper

standard for determining minimum wage).

      Defendant’s motion attaches all of Plaintiff’s earnings statements (Dkt. 28-1), a

summary of Plaintiff’s hours and wages for each workweek she was employed (Dkt. 28-

2), and the Affidavit of Mandi Decker, Defendant’s Director of Finance, which

authenticates these records.   Defendant argues that these records clearly show that

Plaintiff was appropriately paid the minimum wage for all the hours she worked as a server

in a workweek.




                                            4
Case 5:20-cv-00372-JSM-PRL Document 37 Filed 02/12/21 Page 5 of 6 PageID 360




       In response, Plaintiff mainly argues that Defendant’s motion is premature because

she has not had the opportunity to conduct discovery. Although the Court is typically

remiss to consider premature dispositive motions, the Court concludes that there is no

reason for delay in this case because Defendant’s records are central to Plaintiff’s claims

and, most important, Plaintiff does not challenge their authenticity or indicate how

discovery would assist her. Indeed, Plaintiff appears to concede that the earnings records

are accurate. She also does not adequately explain how she can claim minimum wages

when the records clearly establish that she was paid well above the minimum wage for

each workweek. To the extent Plaintiff argues the Court should disregard the tips she

earned, this argument lacks merit because they were part of her wages.

      The Court underscores that Defendant’s argument is that, even if Defendant

improperly tipped out money to other employees, the record is undisputed that Plaintiff

still earned well above minimum wage. In other words, because Plaintiff earned well

above minimum wage, on average, during each applicable workweek, Plaintiff cannot

prevail on a claim for unpaid minimum wages under either the FLSA or the Florida

Constitution. Plaintiff does not explain how discovery on this matter would create a

genuine issue of material fact precluding summary judgment.

      In sum, the Court concludes that the record is clear Plaintiff earned above minimum

wage, “tip out” or not, for each workweek. It is immaterial under the FLSA’s and the

Florida Constitution’s minimum wage provisions whether Defendant miscalculated

Plaintiff’s hourly rate so long as Plaintiff still earned over minimum wage for each hour

worked in a workweek. See Calderone v. Scott, No. CV214519FTMPAMCM, 2017 WL


                                            5
Case 5:20-cv-00372-JSM-PRL Document 37 Filed 02/12/21 Page 6 of 6 PageID 361




5444190, at *2-*3 (M.D. Fla. Feb. 27, 2017).

      It is therefore ORDERED AND ADJUDGED that:

      1. Defendant’s Motion for Summary Judgment (Dkt. 28) is granted.

      2. Plaintiff’s Motion to Stay Response (Dkt. 31) is denied.

      3. Plaintiff’s Motion to Certify Class (Dkt. 35) is denied as moot.

      4. The Clerk of Court is directed to enter Final Judgment in favor of Defendant and

          against Plaintiff.

      5. The Clerk of Court is further directed to close this case.

      DONE and ORDERED in Tampa, Florida, this February 12, 2021.




Copies furnished to:
Counsel/Parties of Record




                                            6
